Citation Nr: 1125016	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1956 to December 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in November 2007.  A transcript of the hearing has been associated with the claims file.

This matter was remanded in June 2007, April 2008, and August 2010 for additional development.  All development has been substantially completed, thus, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have current residuals related to hepatitis A infection during service.

2.  The Veteran's psoriasis did not have onset during service and is not otherwise shown to be related to an event during service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for psoriasis have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, neither hepatitis nor psoriasis is listed among these diseases.

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran seeks service connection for hepatitis and psoriasis, the latter claimed as secondary to hepatitis.  In addition to the regulations cited above, service connection is warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in 2003, this more restrictive provision is not applicable to the current claim. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A lay claimant is competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Veteran's original service records are missing.  Searches at the National Military Personnel Records Center (NPRC) indicate that the Veteran's records were presumably lost in a fire in 1973.  Copies of service treatment records (STRs) have not been obtained.  The Board realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Hepatitis

The Veteran seeks service connection for hepatitis C.  As noted above, service treatment records (STRs) were presumably lost in a fire in 1973.  During his testimony before the Board in November 2007, the Veteran stated that he was hospitalized for hepatitis during service.  He believes that the hepatitis was food-borne.  He no longer receives treatment for hepatitis but attributes fatigue and inability to work to the condition.

In support of his argument, the Veteran submitted photographs that were taken of him while he was hospitalized during service.  He also submitted private treatment records dated 1984 which purportedly showed a diagnosis of hepatitis.  No etiology was noted.  No supporting laboratory tests were cited.

Also of record are laboratory test results dated September 2000 and June 2002 that show negative results for hepatitis A, B, and C, weighing against this claim.

In September 2010, the Veteran had a VA examination at which time the examiner was instructed to assume that he had been hospitalized during service for a food-borne illness.  The Veteran reported being hospitalized for nine weeks with symptoms such as vomiting and yellowish eyes and skin.  The examiner noted the June 2002 blood tests that were non-reactive for hepatitis A, B, and C.  The diagnosis was hepatitis C, not found; hepatitis B, not found; and hepatitis A, resolved.  She opined that the Veteran at least as likely as not had hepatitis A during service because at the time of his deployment, there was a high probability of exposure and infection from contaminated water and food from poor sanitation, which is why hepatitis A is the more likely type of hepatitis suffered during service.  The Veteran's recollection and presentation of his disease was almost classic hepatitis A fulminant infection.  In addition, the examiner stated that the June 2002 blood tests ruled out the diagnosis of hepatitis B or C.  Therefore, the diagnosis is hepatitis A, resolved.

Also submitted were lay statements from the Veteran's siblings.  They indicated that the Veteran was treated during service for hepatitis.  The Board and VA examiner do not dispute that the Veteran had hepatitis A during service; unfortunately, the statements do not indicate a current disability, which is required for service connection.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.

Unlike McClain, the preponderance of the competent evidence in this case demonstrates that the Veteran suffered from hepatitis A in service which completely resolved without residuals many years prior to the filing of this claim.  

In so finding, the Board acknowledges the 1984 private medical record purportedly reflecting a diagnosis of "Hepatitis."  A close review of this document reflects that the Veteran was being evaluated for chest pain which reported the following:

"Ill: Kid stone; Psoriasis; Hepatitis"

In this context, it appears to the Board that the examiner was merely reporting the Veteran's past history of illnesses as reported by the Veteran.  As such, this notation does not actually represent an hepatitis diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.")  Notably, there were no accompanying blood tests results to justify an actual diagnosis.

In any event, to the extent that the 1984 record can be construed as establishing a current disability, that record was many years prior to the filing of the claim.  Furthermore, that assessment is greatly outweighed by the 2010 VA opinion which is based upon review of the entire evidentiary record, including laboratory testing.
 
Otherwise, the record reflects competing opinions between the appellant and the VA examiner as to the type of hepatitis infection incurred by the Veteran in service and as to whether there are current residuals related to that infection.  The VA examiner, who has specialized training and experience to render a medical diagnosis, based her opinion upon examination of the appellant, review of the claims folder, the appellant's claimed history of complaints and treatment, laboratory testing and reference to medical treatise materials.  The appellant, on the other hand, has not demonstrated any specialized education or training to speak to questions of medical diagnosis and etiology.  

Overall, the Board finds that the opinion of the September 2010 VA examiner provides strong probative evidence against this claim, which greatly outweighs the lay perceptions of diagnosis and etiology provided by the Veteran.  Therefore, the Board finds that the evidence fails to show a current disability.  Without a current disability, service connection cannot be granted.

As the preponderance of the evidence is against the claim, service connection must be denied.  Gilbert, 1 Vet. App. at 57.

II.  Psoriasis

The Veteran seeks service connection for psoriasis.  As noted above, STRs were presumably lost in a fire in 1973.  During his testimony before the Board, the Veteran stated that he has had a skin condition for several years.  Before he was hospitalized during service, the only problem he had had with his skin was hives that appeared after taking a medication.  He is currently being treated for the skin condition but providers told him that there is no cure.  He insinuated that the skin condition is the result of his in-service hepatitis but he could not say whether the condition is the result of his time spent in Korea.

Private treatment records dated February 1984 show a diagnosis of psoriasis; however, the records do not address the onset or etiology of the condition.  Other records dated in the 1990s continue to diagnose psoriasis but again, the provider did not indicate etiology.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1960) and initial diagnosis of psoriasis in 1984 (nearly a 24-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time between service and initial symptoms of disability).

In January 2003, the Veteran had a VA dermatology consultation.  He reported an eight to ten year history of psoriasis.  The diagnosis was psoriasis.  Etiology was not discussed.

In September 2010, the Veteran had a VA examination.  The examiner reviewed the claims file and noted that the Veteran has suffered psoriasis for many years.  After performing a physical examination, the examiner diagnosed psoriasis.  In the opinion, she stated that the Veteran's skin disorder is not a result of his in-service hepatitis A since hepatitis A is a self-limited disease and does not progress to chronic liver disease.  She stated that only a small percentage of patients experience relapsing hepatitis and as such, does not produce a chronic condition such as psoriasis.  Her opinion was based upon her findings in the Textbook of Internal Medicine, by Harrison's, 17 ed. on the subject of hepatitis A.

On review of the entirety of the record, the Board finds that the criteria for entitlement to service connection for psoriasis have not been met.  Importantly, the record establishes that the Veteran cannot reliably point to the onset of his psoriasis.  He has generally reported having hives in service which are described as different in symptomatology from the current psoriasis.  The Veteran has most consistently described the onset of psoriasis in approximately 1984.  See Private medical record dated February 1984 (first showing treatment for psoriasis); VA dermatology consultation dated January 2003 (reporting the onset of psoriasis 8 to 10 years previous); VA examination report dated September 2010 (unable to recall onset of psoriasis).

Overall, the credible lay and medical evidence demonstrates the onset of psoriasis many years after service.  As such, the claim cannot be granted on the basis of disease or disability first manifesting in service with continuous symptomatology thereafter.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

Therefore, the Veteran has the burden to establish that his currently diagnosed psoriasis is causally related to service and/or service-connected disability.  Again, the record reflects competing opinions between the appellant and the VA examiner as to whether his psoriasis bears any relationship to the hepatitis A infection incurred during service.  The VA examiner, who has specialized training and experience to render a medical diagnosis, based her opinion upon examination of the appellant, review of the claims folder, the appellant's claimed history of complaints and treatment, and reference to a specific medical treatise.  The appellant, on the other hand, has not demonstrated any specialized education or training to speak to questions of medical diagnosis and etiology.  

Overall, the Board finds that the opinion of the September 2010 VA examiner provides strong probative evidence against this claim, which greatly outweighs the lay perceptions of diagnosis and etiology provided by the Veteran.

In sum, the preponderance of the evidence establishes that the Veteran's currently diagnosed psoriasis did not have its onset during service and is not otherwise shown to be related to an event during service.  As such, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  The appeal is denied.

III.  The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated March 2003.  This notice substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), by identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  It also satisfied the timing requirements as specified in Pelegrini.  

The RO has been unable to obtain the Veteran's STRs.  RO letters in September 2004 informed the Veteran of the types of alternative documents that could substitute for STRs.  The Veteran responded by submitting a National Archives (NA) Form 13075 identifying all potential military facilities where he received treatment.  The NPRC has conducted direct searches at each of these facilities.  The Veteran has had ample to time to respond to this notice deficiency and the RO researched all potential custodians of the STRs.  As such, no prejudicial error has occurred with respect to this aspect of notice.

In Dingess, 19 Vet. App. 473, the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  While the pre-adjudicatory notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO re-issued VCAA notice in April 2008.  The April 2008 correspondence fully complied with Dingess.  As the claims remain denied, these issues are not implicated.  Therefore, no prejudicial error has occurred.

Overall, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA was unable to locate the Veteran's STRs.  The National Personnel Records Center (NPRC) informed the RO in March 2003 that that the records were likely destroyed by fire.  As reported above, the Veteran submitted to the RO an NA Form 13075 identifying all potential military facilities where he received treatment.  The NPRC has conducted direct searches at each of these facilities, which includes potential Surgeon General Office (SGO) records, sick morning reports and direct requests for medical records to Osan Air Force Base in Korea, Biggs Army Airfield and William Beaumont Army Medical Center.  Upon review of the record, the Board is unaware of any additional potential custodian of STRs.  Neither the Veteran nor his representative has suggested any additional potential research means.  As such, the Board finds that the RO has satisfied its duty to assist and further finds that any further attempts to obtain STRs would be futile.

Notably, the Veteran himself does not credibly describe the onset of psoriasis.  Furthermore, a VA examiner in September 2010 accepted the appellant's version of events in full and presumed his high probability of exposure to infection from contaminated water and the poor sanitation environment in Korea.  This examiner found that the Veteran described an almost classical hepatitis AS fulminant infection.  Overall, the lack of STRs has been cured with accepting in full the appellant's lay description of events and symptomatology in service.

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted photographs and statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  At that hearing, the undersigned discussed with the Veteran potential sources of evidence which might help substantiate his claim that were not already discussed, to include eliciting testimony as to past treatment and clarifying his theory of the case.  See Transcript of November 2007 Board Hearing, pp. 14-19.

Furthermore, in ordering medical opinion in the August 2010 remand after a full review of the record, the Board found that the best acceptable alternative for missing STRs was for the examiner to "accept the Veteran's assertions of in service hospitalization for food-borne illness."  (emphasis original).  See generally Transcript of November 2007 Board Hearing, p. 16 (asking the Veteran "[n]ow your best understanding that the hepatitis infection was from food borne?")

Thus, the Board finds that it has fully complied with the obligation under 38 C.F.R. § 3.103(c)(2) to suggest evidence which may be capable of substantiating a claim.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The RO obtained examination and opinion in September 2010.  The Board finds that this examiner has provided a well-reasoned opinion which relies on an accurate factual basis, including full acceptance of the history of symptomatology reported by the Veteran and the conditions of service.  This examiner further referred to medical treatise materials to support the opinion.  As such, the Board finds that VA has complied with its duty to obtain medical examination and opinion in this case.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hepatitis is denied.

Service connection for psoriasis is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


